HSBC Bank USA, N.A. v Clayton (2017 NY Slip Op 00460)





HSBC Bank USA, N.A. v Clayton


2017 NY Slip Op 00460


Decided on January 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2014-06177
 (Index No. 11787/12)

[*1]HSBC Bank USA, National Association, etc., respondent, 
vLarinzo Clayton, also known as Larinzo D. Clayton, appellant, et al., defendants.


Larinzo Clayton, also known as Larinzo D. Clayton, Westbury, NY, appellant pro se.
Hogan Lovells US LLP, New York, NY (David Dunn, Stacey A. Lara, and Heather R. Gushue of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Larinzo Clayton, also known as Larinzo D. Clayton, appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), entered May 9, 2014, as granted that branch of the plaintiff's motion which was for an order of reference and for leave to enter a default judgment against him upon his failure to appear or answer the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (see
CPLR 5501[a][1]) in the related appeal decided herewith (see HSBC Bank USA, N.A. v Clayton, __ AD3d __ [Appellate Division Docket No. 2016-02082; decided herewith]).
RIVERA, J.P., AUSTIN, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court